Walker, J.
T. C. Andrews and J. B. Jordan were partners in stock-raising, under articles of agreement which provided that, in case of the death of one of the partners, the business might be continued by agreement between the survivor and the personal representative of the deceased.
In 1859 Jordan died, and Andrews administered on his estate, which appears to have consisted mainly, if not entirely, of his interest in the partnership assets. By administering on Jordan’s estate, Andrews placed it beyond his power to continue the partnership business. As the surviving partner of the firm, he was its legal representative for the purpose of *409settling and adjusting all its business affairs. As the administrator of Jordan’s estate, he became the legal custodian and manager of it for all the purposes of administration. Under the direction of the probate court, he appears to have converted the assets into Confederate money, and, under an order of the court, to have converted the money into Confederate States bonds.
It can hardly be insisted that these orders of the court can protect the administrator or the securities on his bond. They were totally without authority of law and are void. Under the decisions of this court, it must be held that an administrator who converts the assets of an estate into an illegal currency, is guilty of a devastavit; and under our practice, our equity and common law jurisdiction being blended, no preliminary action to fix the devastavit need be brought. , The bond may be put in suit, and the liability and the amount of damages may be ascertained, in the same suit. The judgment of the District Court is reversed, and the cause remanded.
Reversed and remanded.